The bequests to the towns of Stoddard, N.H., and Winchendon, Mass., respectively for the care of cemetery lots, with provisions for expending the principal, do not fail because of the refusals of the towns to accept the same. A trustee for each trust should be appointed. While the bequests are small, they can be used so as to promote in some degree the objects the testatrix had in mind. *Page 585 
The wish expressed in the fifth item of the will that the legacy, if not needed by the legatee, be given to the worthy poor, created a charitable trust. Trustees of Pembroke Academy v. School District, 75 N.H. 408, and cases cited. A trustee should be appointed.
The same situation exists as to the gift to Dr. Klopsch.
While future doubts as to the correct administration of some or all of these charities may arise, they will not concern the executor. His duties will cease upon payment to the duly constituted trustees. Whatever difficulties they may have will be settled in proceedings brought by them. Haynes v. Carr, 70 N.H. 463.
Upon the facts reported it appears with sufficient certainty that the "Home Missionary Society" named in the will was the society that name formerly existing in the church attended by the decedent. Although this name was abandoned four years before the will was executed, the home missionary work in the church was continued by the successor society. No suggestion has been made of any other society which the testatrix could have had in mind. The residue of the estate goes to the Woman's society of the First Congregational church in Keene.
Case discharged.
All concurred.